DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on May 10, 2022.  Claims 1-4, 7-14, 17-19, and 22 are pending in the case.  Claims 1 and 11 are amended.  Claims 5, 6, 15, 16, 20, and 21 are cancelled.  Claim 22 is new.  Claims 1 and 11 are the independent claims.  
This action is final.

Applicant’s Response
In the Amendment filed on May 10, 2022, Applicant amended the claims and provided arguments in response to the rejection of the claims under 35 USC 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are not persuasive, as discussed below.
Applicant notes that “during the process of displaying the preset target interface of the target application program, movements of the sliding cover relative to the device body are all detected…the target application program always runs and the preset target interface of the target application program is always displayed.”  Applicant then partially reproduces a portion of the Park reference associated with claim features numbered 1-6 by Applicant.  However, Applicant does not appear to argue that Park fails to disclose such a limitation, and indeed, the reproduced sections of Park in Applicant’s own response appear to show that the execution screen of the first application continues to be displayed throughout the described processes of detecting the sliding, opening the second application and displaying its interface, etc. (e.g. paragraph 0155, displaying execution screen of first application, event related to second application, displaying information overlapping portion of execution screen of first application, determining aspect ratio increase or decrease according to resizing (i.e. by sliding the terminal body/cover) and adjusting execution screen of first application accordingly; paragraph 0198, displaying execution screens of both the first and second applications, changing display layouts in response to reorientation).
Next, regarding Park, Applicant argues that “in claim 1, three application programs are involved….The Office action assumes that ‘first application’ disclosed by Park is equivalent to the target application program recited in claim 1, and ‘second application’ disclosed by Park is equivalent to the first application program recited in claim 1….it is not clear which application disclosed by Park is equivalent to the second application program recited in claim 1….the features recited in claim 1 should be regarded as a whole.  Thus Park fails to disclose each and every feature of features 1 to 6 recited in claim 1.”  
Therefore, it appears that Applicant’s argument is essentially that, because it is not clear which application in Park is equivalent to the “second application” of the independent claims, Park fails to disclose each and every feature of features 1 to 6 (as numbered by Applicant) of claim 1.  Park is cited as teaching features 1 to 6 of the independent claims.  However, none of the features 1 to 6, as numbered by Applicant in its response, recite the “second application.”  Instead, the “second application” is recited in features 7 to 9 in Applicant’s response.  Therefore, other than the bare allegation that Park “fails to disclose each and every feature of features 1 to 6,” it appears that Applicant has made no argument regarding features 1 to 6, which Park is cited as teaching, and is instead arguing that Park does not teach features 7 to 9 of the amended claims (i.e. the features relevant to the second application).  Because Applicant has presented no actual argument or evidence regarding how the cited portions of Park fail to disclose features 1 to 6 of the independent claims, Applicant’s bare allegation that Park fails to disclose these features cannot be persuasive.  
Regarding features 7 to 9, and Applicant’s associated argument that it is not clear which application of Park is analogous to the “second application,”  Examiner notes that the office action already agrees that these features are not disclosed in Park, and explains that these features are instead taught in the Clements and Bai references.  Applicant does not appear to acknowledge or consider these teachings of Clements and Bai, or the combined teachings of Park, Clements, and Bai, when taken together.
Regarding Defazio, Clements, Bai, and Kunitake, Applicant argues that they “fail to disclose the detection of the second movement and when to exit the first application program” as recited in the independent claims.  However, these features, which appear to be features 4 to 6 as numbered in Applicant’s response, are already cited as being taught by Park.  Therefore, there is no need for Defazio, Clements, Bai, and Kunitake to teach these features.  Again, Applicant does not appear to present any argument or evidence that Park does not teach these features as cited in the office action, and does not appear to consider the combined teachings of the references, taken as a whole.  Moreover, Applicant does not appear to dispute that Defazio, Clements, Bai, and Kunitake do teach the limitations which they are cited as teaching in the office action.  Therefore, these arguments, and Applicant’s argument that these reference fail to “make up for the deficiencies of Park,” are also not persuasive.
Applicant additionally argues that Park, Defazio, Clements, Bai, and Kunitake also fail to disclose “the second application program and the first application program have an association relationship established by the terminal through machine learning as recited in claim 1.”  This argument is not persuasive.  For example, Clements clearly teaches: 
after exiting the first application program (e.g. paragraph 0082, prediction display trigger comprising action associated with first application, such as the action of closing the first application), outputting an inquiry information, wherein the inquiry information is to inquire whether a user starts a second application program, and the second application program and the first application program have an association relationship established by the terminal through machine learning (e.g. paragraph 0057-0059, using text of first application to predict predicted action such as switching to another application; predictions generated by means of a model; system can dynamically learn over time what application actions user is likely to carry out; paragraph 0082, if the action of closing the first application is detected, this triggers the predictor to present a prediction of one or more actions for another application; paragraph 0094, model undergoes a pre-initialisation/static training phase, before it undergoes dynamic training on user’s device; paragraph 0098, classifier trained by model updater so as to associate or map application actions with certain words; paragraph 0099, Fig. 4, describing example of training process; paragraph 0108-0111, model may be a neural network; during training, applications mapped to text using correlation vectors; vectors used in static and dynamic training of model to create correlation vectors between synonyms and a single application, which enables the model to accurately predict an application; model may have learnt to associate a map application with the word location; paragraphs 0113-0118, describing Fig. 6, onscreen text of currently open application processed to make predictions of application actions, where popular or favorite applications may be prioritized, and predictions of actions associated with applications are presented to the user; mappings implemented by weighted matrix wherein weights are dynamically learned; model updater updating associations based on user selections; paragraph 0132, messaging application active on device; text displayed within messaging application is monitored; monitoring text within active application in order to generate a prediction of an application action; paragraph 0134, presenting generated predictions to user in response to prediction presentation trigger; generating predictions and presenting actions, such as action of opening gym booking application, opening restaurant booking application, or opening web browser application, to the user as selectable GUI elements; paragraph 0138, application action of closing the messaging application triggers presentation of the predictions; presenting predictions on GUI element on homescreen of device, as shown in Fig. 2C; i.e. based on the content of a presently displayed application, the system predicts associated applications/actions and presents them to the user upon detecting a trigger action including the closing of the presently displayed application; the prediction, which establishes an association relationship between the first application and the second application (such as a relationship between the content of the first application and the second application), is performed using a trained neural network/model, and therefore the association relationship is established using machine learning); and
wherein a process of establishing the association relationship by the terminal through machine learning comprises:  performing statistics on historic usage information of each application program used following the exit of the first application program  (e.g. paragraph 0057-0059, using text of first application to predict predicted action such as switching to another application; predictions generated by means of a model; system can dynamically learn over time what application actions user is likely to carry out; paragraph 0082, if the action of closing the first application is detected, this triggers the predictor to present a prediction of one or more actions for another application; paragraph 0089, updating model based on whether user selects particular predicted action, strengthening or weakening associations based on user selecting or ignoring predicted action; paragraph 0094, model undergoes a pre-initialisation/static training phase, before it undergoes dynamic training on user’s device; paragraph 0098, classifier trained by model updater so as to associate or map application actions with certain words; paragraph 0099, Fig. 4, describing example of training process; paragraphs 0101-0106, user actions monitored, model updated to strengthen associations, as shown in Fig. 4b where count is incremented and score is recalculated; Fig. 4c shows counts and scores after many uses; further associating contextual data, such as time of day; when receiving message before 15:00, action of opening Subway application frequently monitored whereas after 19:00, the action of opening the Michelin application is frequently monitored; model updated with this time data as well as text data; Fig. 5a, associations between time data and application actions and associations between text terms and application actions recorded in the model; Application counts table records total number of times each of the applications has been opened; Application word counts records number of times each application has been opened after particular term; Application time counts records number of times action of opening each of the applications has been monitored at particular times of day; to generate prediction, this data is combined; paragraph 0108-0111, model may be a neural network; during training, applications mapped to text using correlation vectors; vectors used in static and dynamic training of model to create correlation vectors between synonyms and a single application, which enables the model to accurately predict an application; model may have learnt to associate a map application with the word location; paragraphs 0113-0118, describing Fig. 6, onscreen text of currently open application processed to make predictions of application actions, where popular or favorite applications may be prioritized, and predictions of actions associated with applications are presented to the user; mappings implemented by weighted matrix wherein weights are dynamically learned; model updater updating associations based on user selections; i.e. where the trained model/neural network is utilized to make the prediction of a next application to be opened, and this model includes statistics information for historical usage of all the applications (i.e. including total number of times opened, times opened associated with particular text, times opened associated with particular time of day, etc.), and the model is additionally further updated to strengthen associations based on a user confirming/selecting a predicted application proposed following the exiting of a first application, this is analogous to establishing the association relationship through machine learning (i.e. trained neural network/model) by performing statistics on historic usage information of each application program (i.e. where the model includes various statistics on application usage for establishing the prediction/association) used after exit of the first application program (i.e. where the associations in the model are further strengthened based on a user selection of the prediction associating the second application with the first application, where the prediction may be displayed/triggered following the exiting of the first application)).
That is, as cited above, Clements teaches that a second application may be determined to be a predicted next action of a user, based on content of a first application, where this prediction therefore establishes an association relationship between the first and second applications.  Moreover, Clements teaches that the prediction which establishes this association relationship is performed using a trained neural network/model, which one of ordinary skill in the art would understand as being a form of machine learning, and therefore teaches that it is performed through machine learning.
Further, Bai clearly teaches  wherein a process of establishing the association relationship by the terminal through machine learning (e.g. paragraph 0034, mobile terminals determining, from application usage records, high-frequency application through intelligent learning; paragraph 0038, terminal conducting data learning on user habits to determine high-frequency application) comprises:  performing statistics on historic usage information of each application program used immediately following the exit of the first application program when the preset target interface of the target application program is displayed in a historic period, and taking an application program with the historic usage information satisfying a preset usage condition as the second application program (e.g. paragraph 0059, when a first return operation against the high-frequency application is detected, a plurality of usage records is obtained, and each usage record is a usage record corresponding to an application that is first enabled after the mobile terminal exits the high frequency application; from among the plurality of application usage records, an application with a usage frequency greater than a preset threshold is determined to be a target high-frequency application; an application interface of the target high-frequency application is displayed; paragraph 0060, when the first return operation is detected, the mobile terminal displays the target high frequency application rather than returning to the system desktop, which is consistent with the manner in which the user’s habit of browsing multiple applications, thereby avoiding cumbersome operations where the user needs to return to the system desktop, search for the target high-frequency application, and click the target high frequency application; paragraph 0063, first return operation may be an operation of quitting the high frequency application; i.e. where a currently displayed high-frequency application which is exited/quit is analogous to a first application program, where obtaining usage records corresponding to applications that are first enabled after exiting the high frequency application is analogous to performing statistic on historic usage information of each application program used immediately following the exit of the first application program when the preset target interface of the target application program is displayed in a historic period, and where displaying an application having a usage frequency greater than a preset threshold after the first application program is exited is analogous to taking an application program with the historic usage information satisfying the preset usage condition as the second application program).
Therefore, because Applicant’s arguments are not persuasive, the rejection is maintained below.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7, 9-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190261519 A1) in view of Defazio et al. (US 20160306507 A1), further in view of Clements et al. (US 20190050392 A1), further in view of Bai (US 20180348971 A1).
With respect to claims 1 and 11, Park teaches a device for starting an application program, comprising: a sliding cover; a device body slidably connected with the sliding cover; a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to perform a method (e.g. paragraph 0117, Fig. 1, electronic device 101 including processor 120, memory 130; paragraph 0118, processor 120 driving software such as program 140; loading and processing commands/data; paragraph 0119, memory 130 storing data used by processor 120 including program 140; see also paragraphs 0143 and 0145, describing equivalent processor and memory components of device 301 as shown in Fig. 3A; electronic device 310/101 having housing; housing may include first housing forming a portion of a lower part of the electronic device 301 and a side part and a second housing overlapping with the first housing and coupled with the first housing to move/slide/roll on the first housing; paragraph 0144, as one of the housings moves on the other, display area is resized); and the method for starting an application program, the method being applied to a terminal including a sliding cover and a device body slidably connected with each other, during a running process of a target application program (e.g. paragraph 0143, electronic device 310/101 having housing; housing may include first housing forming a portion of a lower part of the electronic device 301 and a side part and a second housing overlapping with the first housing and coupled with the first housing to move/slide/roll on the first housing; paragraph 0144, as one of the housings moves on the other, display area is resized; paragraph 0155, displaying execution screen for first application, event related to second application occurs, display information related to the event; determine aspect ratio of area of increased or decreased screen according to resizing; paragraph 0226, while screen 910 of first application is displayed, event related to second application occurs in electronic device; displaying notification message 901 to indicate occurrence of second application-related event; paragraph 0227, identifying whether the area of the display expands within designated time; i.e. while a first application is executed and its corresponding screen is displayed, a method is performed including detecting whether a screen resizing (performed by sliding the device body portions) occurs and performing additional steps in response to this as cited below), the method comprising: 
detecting a first movement of the sliding cover relative to the device body (e.g. paragraph 0148, identifying resizing of screen visually exposed to outside of display when second housing, which may be a movable display, moves over the first housing in first or second direction and determining whether screen resizing meets designated condition; paragraph 0155, displaying execution screen for first application, event related to second application occurs, display information related to the event; determine aspect ratio of area of increased or decreased screen according to resizing; paragraph 0186, detecting resizing of display of electronic device using sensor as the display moves; paragraph 0225, describing Fig. 9, displaying screen 910 of first application being executed; paragraph 0226, while screen 910 of first application is displayed, event related to second application occurs in electronic device; displaying notification message 901 to indicate occurrence of second application-related event; paragraph 0227, identifying whether the area of the display expands within designated time; paragraph 0233, Fig. 10, displaying screen 1010 of first application executed through display; paragraph 0235, determining whether area of display expands within predesignated time of notification message 1002 indicating occurrence of second application related event; paragraph 0250-0252, Fig. 13, electronic device has sliding part 1310 and fixture 1320; fixture is affixed to main body of electronic device and sliding part is configured to slide along the curved surface of the main body; sliding part 1310 includes transparent cover 1311; cover 1311 disposed on front part of electronic device; additional cover may be formed over the cover 1311; paragraph 0337-0339, describing Fig. 29, displaying first application screen 2910, flexible display sliding to expand and moving to first length L1; paragraph 0341, sliding part moving to second length L2; paragraph 0464, determining whether display moves; i.e. a flexible display, which includes at least one cover, slides with respect to the device main body while an application is executed and displayed); 
obtaining a first sliding information of the sliding cover based on the first movement (e.g. paragraph 0155, determining aspect ratio of the area of the increased or decreased screen of the display according to the resizing; paragraph 0187, determining whether designated resolution change condition is met as the display is resized; paragraph 0227, describing Fig. 9, identifying whether area of display expands within designated time; paragraph 0235, determining display area expands within designated time; paragraphs 0339, 0341, 0343, and 0345, Fig. 29, sliding parts moving to first length L1, second length L2, third length L3, and fourth length L4; paragraph 0464, determining direction or distance of display movement and current position based on hall sensor signal; i.e. when the flexible display/cover is detected to be moving, information related to the movement, such as an increased or decrease screen aspect ratio/resolution, a length/distance/position, a direction of movement, and timing information are obtained); and 
starting a first application program when the first sliding information satisfies a first preset sliding condition (e.g. paragraph 0155, adjust the information related to the event related to the second application or execution screen of the first application based on the determined aspect ratio; paragraph 0193, determining size of expanded area exceeding the resolution according to the resizing, determining a type of information to be displayed on the expanded area, and displaying the information on the expanded area; paragraph 0227, describing Fig. 9, when area of flexible display expands within designated time, displaying execution screen 920 of second application on the expanded portion 920 of the display; paragraph 0235, when area of display expands within designated time, reconfiguring and displaying execution screen 1010 of first application on expanded portion 1011 and displaying execution screen 1020 of the second application on the portion on which execution screen 1010 of first application was previously displayed; see also Figs. 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73; i.e. when it is determined that the sliding movement of the display meets predetermined criteria/condition, such as movement to a predetermined position/distance within a predetermined time period, a different application program is executed and displayed within the expanded area resulting from the sliding movement);
detecting a second movement of the sliding cover relative to the device body (e.g. paragraph 0144, display area visually exposed shrinks; paragraph 0148, identifying resizing of screen visually exposed to outside of display when second housing, which may be a movable display, moves over the first housing in second direction/is retracted and determining whether screen resizing meets designated condition; paragraph 0155, determine aspect ratio of area decreased screen according to resizing; paragraphs 0228, 0231, 0236, area of the display shrinks; paragraph 0464, determining whether display moves); 
obtaining a second sliding information of the sliding cover based on the second movement (e.g. paragraph 0155, determining aspect ratio of the area of the decreased screen of the display according to the resizing; paragraph 0187, determining whether designated resolution change condition is met as the display is resized; paragraph 0228, 0231, 0236, determining/identifying display shrinks; paragraph 0464, determining direction or distance of display movement and current position based on hall sensor signal; i.e. when the flexible display/cover is detected to be moving, information related to the movement, such as a decreased screen aspect ratio/resolution, a length/distance/position, and a direction of movement are obtained); and 
exiting the first application program when the second sliding information satisfies a second preset sliding condition, wherein the second preset sliding condition is different from the first preset sliding condition (e.g. paragraph 0228, when the area of the display shrinks, the execution screen 920 of the second application may be undisplayed; paragraph 0231, when area of display shrinks, information relating to the event corresponding to the second application may be removed from display; paragraph 0236, when display area shrinks, execution screen of second application 1020 undisplayed; see also Fig. 29, showing shrinkage from a fourth extension to a first extension in which content displayed in the expanded display area 2921 is removed from the display, as well as Fig. 73, showing a similar removal of the opened application program interface 7330 after shrinking the device from the expanded state; i.e. where a first preset sliding condition is sliding to expand the display within a predetermined time, and a second preset sliding condition is sliding to shrink the display, this second preset sliding condition is different than the first sliding condition).
Park does not explicitly disclose that the detecting of the first movement is performed when a preset target interface of the target application program is displayed.  However, Defazio teaches that the detecting of the first movement is performed when a preset target interface of the target application program is displayed (e.g. paragraph 0027-0029, describing Figs. 2-3 relative movements of first and second housings 202 and 204 with respect to one another; information displayed on touch display 118, in locked state in which access to applications and data are restricted; information includes selectable options 206, 208, 210 that are selectable to perform functions of the electronic device while the electronic device is in a locked state; in Fig. 2, options are options to launch applications including camera option to launch camera application, maps option to launch map application, and notes option to launch note application; paragraph 0032, Fig. 4, event detected 402 while second housing 204 is in first position in which keyboard is hidden by first housing; event to display options while device is in locked state; paragraph 0035, event to display options on portable electronic device may be incoming phone call, receipt of message, etc.; paragraph 0036, displaying selectable options associated with the event; user may select from options relating to any suitable application on the device; paragraph 0038, making determination whether touch associated with selectable option is detected, in response to detecting touch associated with the selectable option in step 406, continuing to step 408; paragraph 0039, step 408, determining whether second housing is moved relative to first housing such as moving it to the second position as shown in Fig. 2, either fully or partially exposing the keyboard; paragraphs 0040-0041, if not movement detected such that touch is detected without detecting sliding of second housing, returning to 402; in response to determining second housing is moved relative to first housing while touch is maintained at location associated with selectable option, continuing to 410; paragraph 0042, performing function associated with touched selectable option at 410—function is performed in response to detecting the touch associated with the selectable option while moving the second housing relative to the display; function may include launching application, composing message, responding to message, etc.; see also paragraphs 0046-0050, describing the process of Fig. 4 in relation to the displays of Figs. 2 and 3, using a touch/movement which are a single interaction; see also Figs. 5-6 and 7-8 as described in paragraphs 0053-0058 and 0061-0066, respectively; i.e. where the specific movement of touching a location associated with a displayed option and sliding the display and keyboard relative to one another to a predefined position such as fully extended or within a threshold is analogous to a first movement and, as shown in Fig. 4 step 408, the detection of this movement is only performed in the case where a specific application interface which includes the display of the touched option (as shown in Figs, 2, 5, and 7) is currently displayed, this is analogous to detecting the movement (the touching of the displayed option in the application interface and sliding of the device housings to a particular position) when a preset target interface of the target application program is displayed, and performing no detection on the first movement when the preset target interface of the target application program is not displayed (i.e. as shown in Fig. 4, the detecting of the movement is only performed when the interface is displayed because the user cannot select the option and perform the movement otherwise; in addition, when the interface is not displayed, the device is in a locked state and the movement will therefore not be detected)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Park and Defazio in front of him to have modified the teachings of Park (directed to a device and method for controlling a flexible/extendable display, including by performing various application-related actions depending on display state), to incorporate the teachings of Defazio (directed to a portable electronic device and method of providing access to an application) to include the capability to define, as the first movement (i.e. of Park, for launching an application), a movement of the housings of the device relative to one another to a predefined position while a selection input is applied to a selected option displayed within the target application interface (i.e. as taught by Defazio) such that, when the target application is displayed in a preset interface (i.e. an interface of the target application which includes selectable options associated with other applications, as taught by Defazio) and a user applies a selection input on a displayed option and moves the device housings to the predefined position simultaneously, detection of this movement is performed, and when the application is not displayed in the preset interface (i.e. such as displaying the application in a different interface or a lock screen interface which does not include the selectable options), no detection of this movement is performed and/or detection of this movement cannot be performed, because the user cannot apply the selection input to an option (which is not displayed in this case) and therefore cannot perform the movement.  One of ordinary skill would have been motivated to perform such a modification in order to reduce the change of performing a function inadvertently, such as inadvertent launching of an application or sending of a message, without requiring additional steps such as additional touches or gestures as confirmation as described in Defazio (paragraph 0049).
Park and Defazio do not explicitly disclose: 
after exiting the first application program, outputting an inquiry information, wherein the inquiry information is to inquire whether a user starts a second application program, and the second application program and the first application program have an association relationship established by the terminal through machine learning; 
wherein a process of establishing the association relationship by the terminal through machine learning comprises:  performing statistics on historic usage information of each application program used following the exit of the first application program;
starting the second application program when an instruction from the user to confirm starting the second application program is received; and 
displaying a second target information of the second application program.
However, Clements teaches the method further comprising: 
after exiting the first application program (e.g. paragraph 0082, prediction display trigger comprising action associated with first application, such as the action of closing the first application), outputting an inquiry information, wherein the inquiry information is to inquire whether a user starts a second application program, and the second application program and the first application program have an association relationship established by the terminal through machine learning (e.g. paragraph 0057-0059, using text of first application to predict predicted action such as switching to another application; predictions generated by means of a model; system can dynamically learn over time what application actions user is likely to carry out; paragraph 0082, if the action of closing the first application is detected, this triggers the predictor to present a prediction of one or more actions for another application; paragraph 0094, model undergoes a pre-initialisation/static training phase, before it undergoes dynamic training on user’s device; paragraph 0098, classifier trained by model updater so as to associate or map application actions with certain words; paragraph 0099, Fig. 4, describing example of training process; paragraph 0108-0111, model may be a neural network; during training, applications mapped to text using correlation vectors; vectors used in static and dynamic training of model to create correlation vectors between synonyms and a single application, which enables the model to accurately predict an application; model may have learnt to associate a map application with the word location; paragraphs 0113-0118, describing Fig. 6, onscreen text of currently open application processed to make predictions of application actions, where popular or favorite applications may be prioritized, and predictions of actions associated with applications are presented to the user; mappings implemented by weighted matrix wherein weights are dynamically learned; model updater updating associations based on user selections; paragraph 0132, messaging application active on device; text displayed within messaging application is monitored; monitoring text within active application in order to generate a prediction of an application action; paragraph 0134, presenting generated predictions to user in response to prediction presentation trigger; generating predictions and presenting actions, such as action of opening gym booking application, opening restaurant booking application, or opening web browser application, to the user as selectable GUI elements; paragraph 0138, application action of closing the messaging application triggers presentation of the predictions; presenting predictions on GUI element on homescreen of device, as shown in Fig. 2C; i.e. based on the content of a presently displayed application, the system predicts associated applications/actions and presents them to the user upon detecting a trigger action including the closing of the presently displayed application; the prediction, which establishes an association relationship between the first application and the second application (such as a relationship between the content of the first application and the second application), is performed using a trained neural network/model, and therefore the association relationship is established using machine learning); 
wherein a process of establishing the association relationship by the terminal through machine learning comprises:  performing statistics on historic usage information of each application program used following the exit of the first application program  (e.g. paragraph 0057-0059, using text of first application to predict predicted action such as switching to another application; predictions generated by means of a model; system can dynamically learn over time what application actions user is likely to carry out; paragraph 0082, if the action of closing the first application is detected, this triggers the predictor to present a prediction of one or more actions for another application; paragraph 0089, updating model based on whether user selects particular predicted action, strengthening or weakening associations based on user selecting or ignoring predicted action; paragraph 0094, model undergoes a pre-initialisation/static training phase, before it undergoes dynamic training on user’s device; paragraph 0098, classifier trained by model updater so as to associate or map application actions with certain words; paragraph 0099, Fig. 4, describing example of training process; paragraphs 0101-0106, user actions monitored, model updated to strengthen associations, as shown in Fig. 4b where count is incremented and score is recalculated; Fig. 4c shows counts and scores after many uses; further associating contextual data, such as time of day; when receiving message before 15:00, action of opening Subway application frequently monitored whereas after 19:00, the action of opening the Michelin application is frequently monitored; model updated with this time data as well as text data; Fig. 5a, associations between time data and application actions and associations between text terms and application actions recorded in the model; Application counts table records total number of times each of the applications has been opened; Application word counts records number of times each application has been opened after particular term; Application time counts records number of times action of opening each of the applications has been monitored at particular times of day; to generate prediction, this data is combined; paragraph 0108-0111, model may be a neural network; during training, applications mapped to text using correlation vectors; vectors used in static and dynamic training of model to create correlation vectors between synonyms and a single application, which enables the model to accurately predict an application; model may have learnt to associate a map application with the word location; paragraphs 0113-0118, describing Fig. 6, onscreen text of currently open application processed to make predictions of application actions, where popular or favorite applications may be prioritized, and predictions of actions associated with applications are presented to the user; mappings implemented by weighted matrix wherein weights are dynamically learned; model updater updating associations based on user selections; i.e. where the trained model/neural network is utilized to make the prediction of a next application to be opened, and this model includes statistics information for historical usage of all the applications (i.e. including total number of times opened, times opened associated with particular text, times opened associated with particular time of day, etc.), and the model is additionally further updated to strengthen associations based on a user confirming/selecting a predicted application proposed following the exiting of a first application, this is analogous to establishing the association relationship through machine learning (i.e. trained neural network/model) by performing statistics on historic usage information of each application program (i.e. where the model includes various statistics on application usage for establishing the prediction/association) used after exit of the first application program (i.e. where the associations in the model are further strengthened based on a user selection of the prediction associating the second application with the first application, where the prediction may be displayed/triggered following the exiting of the first application));
starting the second application program when an instruction from the user to confirm starting the second application program is received (e.g. paragraph 0134, actions of opening gym booking application, opening the restaurant booking application, opening web browser application; paragraph 0136, user selecting one of the predicted actions; i.e. user selection of a presented suggested action causes the associated action to be performed, where the action is the opening/starting of a suggested application program; see also Fig. 6, step (6), user selects suggested application); and 
displaying a second target information of the second application program (e.g. paragraph 0134, actions of opening gym booking application, opening the restaurant booking application, opening web browser application and then opening a view of the restaurant review website; i.e. when the selected action/application is opened, an associated view for the program will be displayed, such as a view of a particular website in a browser application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Park, Defazio, and Clements in front of him to have modified the teachings of Park (directed to a device and method for controlling a flexible/extendable display, including by performing various application-related actions depending on display state) and Defazio (directed to a portable electronic device and method of providing access to an application), to incorporate the teachings of Clements (directed to a system and method for generating predictions) to include the capability to determine, using machine learning (i.e. such as a trained neural network/model) one or more predicted applications associated with a currently displayed application (i.e. the second application displayed in the expanded display area of Park, where the prediction is performed using a trained neural network/model and establishes an association relationship between the current and predicted applications on the basis of content of the current application as taught by Clements) and, upon detecting the user closing the currently displayed application, presenting GUI elements prompting the user to select the one or more predicted applications and, when the user selects one of the predicted applications, starting the selected predicted application and displaying information of the selected predicted application.  One of ordinary skill would have been motivated to perform such a modification in order to advantageously reduce the time spent by the user in switching between applications as described in Clements (paragraph 0060).
Park, Defazio, and Clements do not explicitly disclose wherein a process of establishing the association relationship by the terminal through machine learning comprises:  performing statistics on historic usage information of each application program used immediately following the exit of the first application program when the preset target interface of the target application program is displayed in a historic period, and taking an application program with the historic usage information satisfying a preset usage condition as the second application program.  
However, Bai teaches wherein a process of establishing the association relationship by the terminal through machine learning (e.g. paragraph 0034, mobile terminals determining, from application usage records, high-frequency application through intelligent learning; paragraph 0038, terminal conducting data learning on user habits to determine high-frequency application) comprises:  performing statistics on historic usage information of each application program used immediately following the exit of the first application program when the preset target interface of the target application program is displayed in a historic period, and taking an application program with the historic usage information satisfying a preset usage condition as the second application program (e.g. paragraph 0059, when a first return operation against the high-frequency application is detected, a plurality of usage records is obtained, and each usage record is a usage record corresponding to an application that is first enabled after the mobile terminal exits the high frequency application; from among the plurality of application usage records, an application with a usage frequency greater than a preset threshold is determined to be a target high-frequency application; an application interface of the target high-frequency application is displayed; paragraph 0060, when the first return operation is detected, the mobile terminal displays the target high frequency application rather than returning to the system desktop, which is consistent with the manner in which the user’s habit of browsing multiple applications, thereby avoiding cumbersome operations where the user needs to return to the system desktop, search for the target high-frequency application, and click the target high frequency application; paragraph 0063, first return operation may be an operation of quitting the high frequency application; i.e. where a currently displayed high-frequency application which is exited/quit is analogous to a first application program, where obtaining usage records corresponding to applications that are first enabled after exiting the high frequency application is analogous to performing statistic on historic usage information of each application program used immediately following the exit of the first application program when the preset target interface of the target application program is displayed in a historic period, and where displaying an application having a usage frequency greater than a preset threshold after the first application program is exited is analogous to taking an application program with the historic usage information satisfying the preset usage condition as the second application program).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Park, Defazio, Clements, and Bai in front of him to have modified the teachings of Park (directed to a device and method for controlling a flexible/extendable display, including by performing various application-related actions depending on display state), Defazio (directed to a portable electronic device and method of providing access to an application), and Clements (directed to a system and method for generating predictions), to incorporate the teachings of Bai (directed to an application display method and related products, such as application display based on usage frequency) to include the capability to determine, based on statistical usage information of a plurality of applications which are opened/enabled after a first application (such as a high-frequency application) is exited, a target second application which is to be displayed after the first application is exited, based on the target second application having a usage statistic which satisfies a preset condition, such as the target second application having a usage frequency greater than a preset threshold.  One of ordinary skill would have been motivated to perform such a modification in order to improve usage efficiency of the mobile terminal and further enhance the intelligence of the mobile terminal as described in Bai (paragraph 0060).
With respect to claims 2 and 12, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 1 and 11 as previously discussed, and Park further teaches the method further comprising: displaying a first target information of the first application program (paragraph 0227, describing Fig. 9, when area of flexible display expands within designated time, displaying execution screen 920 of second application on the expanded portion 920 of the display; paragraph 0235, when area of display expands within designated time, reconfiguring and displaying execution screen 1010 of first application on expanded portion 1011 and displaying execution screen 1020 of the second application on the portion on which execution screen 1010 of first application was previously displayed; see also Figs. 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73, showing examples of application execution screens, which include target information of the opened application program, being added to the expanded display, such as at 4520, 4620, 4730, 4820, 5020, 5120, 6820, 6920, 7030, 7120, 7220, 7330).
With respect to claims 3 and 13, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 2 and 12 as previously discussed, and Park further teaches wherein displaying the first target information of the first application program includes: 
obtaining a preset functional interface of the first application program, wherein the preset functional interface includes the first target information; and displaying the preset functional interface (paragraph 0227, describing Fig. 9, when area of flexible display expands within designated time, displaying execution screen 920 of second application on the expanded portion 920 of the display; paragraph 0235, when area of display expands within designated time, reconfiguring and displaying execution screen 1010 of first application on expanded portion 1011 and displaying execution screen 1020 of the second application on the portion on which execution screen 1010 of first application was previously displayed; see also Figs. 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73, showing examples of application execution screens, which are functional interfaces of the respective applications which include target information of the opened application program, being added to the expanded display, such as at 4520, 4620, 4730, 4820, 5020, 5120, 6820, 6920, 7030, 7120, 7220, 7330).
With respect to claims 4 and 14, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 2 and 12 as previously discussed, and Park further teaches 
wherein obtaining the first sliding information of the sliding cover includes obtaining the first sliding information of the sliding cover when a preset target interface of the target application program is displayed (e.g. paragraph 0226-0227, describing Fig. 9, while screen 910 of first application is displayed, notification message related to second application displayed, and device identifies whether area of flexible display expands within designated time; paragraphs 0234-0235, describing Fig. 10, while screen 1010 of first application is displayed, notification message related to second application displayed, and device identifiers whether the area of the flexible display expands within a pre-designated time; see also Figs. 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73, showing examples of application execution screens, which include target interfaces of a currently executing application program which are displayed at the same time as the screen is expanded and therefore which are displayed when the sliding information related to the screen movement/expansion is obtained , such as at 4510, 4610, 4710, 4810, 5010, 5110, 6810, 6910, 7010, 7110, 7210, 7310), and 
wherein displaying the first target information of the first application program includes suspension displaying the first target information in the preset target interface of the target application program (see, e.g., Figs. 9, 10, 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73, showing application execution screens of second/opened application along with the application execution screen of the first application, where paragraph 0269 indicates that when the user takes the execution action (i.e. expanding/sliding the display in the time period) to view the message reception event, the message window is displayed overlaid on the originally displayed video on the expanded portion of the display; compare to paragraph 0069 of the specification of the instant application, which indicates that suspension displaying consists of displaying a popped up suspension window).
With respect to claims 7 and 17, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 1 and 11 as previously discussed, and Park further teaches the method further comprising: before starting the first application program, screening out the first application program based on an application program screening mechanism (e.g. paragraph 0515, user has previously made a setting or effect of application b to be displayed on the expanded area of the front surface, event when event related to application b does not occur while application is running; paragraph 0525, display expands, device identifies setting or application designated for the expanded area; paragraph 0530, preset application; i.e. the newly displayed application in the expanded screen area may be selected/screened out based on a preset selection of the application, such as by a user setting; compare to the specification of the instant application at paragraph 0012, which appears to indicate that “screening out” as used in the context of the instant invention is meant to refer to performing a selection of the first application on some basis).
With respect to claims 9 and 19, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 1 and 11 as previously discussed, and Park further teaches wherein when the first sliding information indicates that the sliding cover performed the preset sliding movement, starting the first application program includes any one of: 
when a sensing signal corresponding to the first sliding information is a preset sensing signal output by a Hall sensor on the terminal, starting the first application program, wherein the preset sensing signal is a voltage signal detected by the Hall sensor when the sliding cover is pushed to a preset position (e.g. paragraphs 0186, 0208, 0209, detecting repositioning of second housing by Hall sensor and determining positioning or movement of flexible display based on repositioning of second housing; determining whether expanded or shrunken by hall sensor, determining start and end of movement through variation in value sensed by hall sensor; paragraph 0244, coordinates of touch shift determined using hall sensor; i.e. as cited previously, where an application execution interface is displayed in an expanded display area as a result of screen expansion, and this screen expansion, such as to a preset position, is detected using a hall sensor); 
when a sensing signal corresponding to the first sliding information is a preset infrared sensing signal output by an infrared sensor on the terminal, starting the first application program, wherein the preset infrared sensing signal is an infrared sensing signal detected by the infrared sensor when a mark on the sliding cover passes by the infrared sensor; or 
when a sensing signal corresponding to the first sliding information is detected by a distance sensor on the terminal and it is determined that the sliding cover has performed the preset sliding movement based on the sensing signal, starting the first application program, wherein the preset movement includes a preset sliding direction and/or the sliding cover sliding to a preset position (e.g. paragraph 0157, dielectric disposed in first housing to face the second housing; control determining the position detected by the dielectric and determine the size of the screen based on the determined position; paragraph 0180, distance of movement; paragraph 0186, detecting resizing as display moves using sensor, such as hall sensor, touch sensor, force sensor, or dielectric; paragraph 0248, moved distance of display; paragraph 0464, determining whether display moves, direction or distance of the movement and current position based on hall sensor signal; i.e. where the dielectric sensor and/or hall sensor are utilized to detect a distance moved by the display, they are analogous to distance sensors).
With respect to claim 10, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claim 1 as previously discussed, and Park further teaches wherein the target application program includes a game application program (e.g. paragraph 0003, electronic devices including entertainment functions such as video games; see also Figs. 40 and 41, which display a game application interface as a currently executing application prior to screen expansion).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Defazio, further in view of Clements, further in view of Bai, further in view of Kunitake et al. (US 20140152606 A1).
With respect to claims 8 and 18, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 7 and 17 as previously discussed.  Park does not explicitly disclose wherein screening out the first application program based on the application program screening mechanism includes any one of: 
obtaining historical usage information of associated application programs running together with the target application program in a preset historical period, and designating an associated application program with the historic usage information thereof satisfying a preset usage condition as the first application program; or 
designating an associated application program belonging to a same developer as the target application program as the first application program.
However, Kunitake teaches wherein screening out the first application program based on the application program screening mechanism includes any one of: 
obtaining historical usage information of associated application programs running together with the target application program in a preset historical period, and designating an associated application program with the historic usage information thereof satisfying a preset usage condition as the first application program (e.g. paragraph 0078, obtaining combination information on applications that area simultaneously used and the use-frequency of the combination, and outputting the obtained combination and use-frequency to storage; paragraph 0079, storing accumulated combination and use-frequency information as application history information; paragraph 0081, reading/obtaining history information, shape information, and application management section output, generating information indicating list of applications simultaneously used with first application that is currently in operation on the basis of the obtained history information, shape information, and application management section output, and outputting generated application list information to display control section; paragraph 0082, outputting/displaying display screen for displaying the application list information output; paragraph 0100, when first application started in two screen state, displaying started first application on one screen and displaying list of applications with high simultaneous use-frequency with respect to first application on other screen; paragraph 0101, list of applications with high simultaneous use-frequency arranged in descending order of simultaneous use-time, simultaneous use frequencies, or frequencies based on combinations; paragraph 0102, user can easily select/start only a desired application; i.e. only applications having a high simultaneous use-frequency, such as an application having a highest simultaneous use-frequency, are selected and displayed to the user); or 
designating an associated application program belonging to a same developer as the target application program as the first application program.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Park, Defazio, Clements, Bai, and Kunitake in front of him to have modified the teachings of Park (directed to a device and method for controlling a flexible/extendable display, including by performing various application-related actions depending on display state), Defazio (directed to a portable electronic device and method of providing access to an application), Clements (directed to a system and method for generating predictions), and Bai (directed to an application display method and related products, such as application display based on usage frequency), to incorporate the teachings of Kunitake (directed to a device and method for controlling display of single or multiple applications depending on display state) to include the capability to select the second application for display (i.e. the second application which is displayed in the expanded screen region of Park) based usage history information which indicates that the second application is frequently used together with the first application.  One of ordinary skill would have been motivated to perform such a modification in order to provide the ability to simply switch display methods to display methods of a user’s choice as described in Kunitake (paragraph 0014).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Defazio, further in view of Clements, further in view of Bai, further in view of Oh et al. (US 20140282059 A1).
With respect to claim 22, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claim 1 as previously discussed. Although Park only appears to describe that the detection of the first movement of the sliding cover is performed when the preset target interface of the target application is displayed (e.g. paragraph 0226-0027, while screen of first application is displayed, event related to second application occurs, and device identifies whether are of display expands within designated time of display of notification message; i.e. in Park, in order to detect the first movement of the sliding cover/expansion of the display area, first, the preset interface (execution screen of first application) is displayed, second an event related to another application occurs, and third the movement must occur within the designated time period; Park does not appear to describe other instances in which this movement (i.e. occurring in this particular set of circumstances) is detected), it does not explicitly disclose the method further comprising:  performing no detection on the first movement of the sliding cover when the preset target interface of the target application program is not displayed.
However, Oh teaches the method further comprising:  performing no detection on the first movement of the sliding cover when the preset target interface of the target application program is not displayed (e.g. paragraph 0086, defining the term “inactivation” as including non-use, not driving, input/output is impossible, etc; paragraph 0114, presenting authentication data to user; paragraph 0123, selecting user input path suitable for contents such as an application; determining to inactivate input units based on contents, application, or state of device; paragraph 0142, sensor to measure physical quantity/detect operation state such as a Hall sensor; paragraph 0147, device coupled to electronic cover in a sliding manner; paragraph 0162, recognizing the cover using a Hall sensor, proximity sensor, etc.; paragraph 0187, input unit may be one of various types of sensors, including sensors to measure physical quantity of operation state of the electronic cover; paragraph 0207, the input unit of the cover portion may include a sensor that detects opening/closing of the cover; paragraph 0211, input unit of electronic cover inactivated under control of the electronic device; paragraph 0216, displaying contents; paragraph 0225, displaying contents list; paragraph 0231, displaying page of electronic book; paragraph 0237, displaying contents, such as web page, on both screens; switching contents, etc.; paragraph 0241, displaying contents list on first screen, displaying contents regarding selection on second screen; paragraph 0243, displaying web page on first screen, and contents regarding selected object on second screen, such as a movie; paragraph 0245, displaying keypad on first screen and selected character on second screen; additional examples of various application contents which may be displayed are described, but not provided here; paragraph 0305, in the case where a user input inappropriate for use authentication exists, limit (e.g. inactivation of the electronic cover) use of the electronic cover; paragraph 0353, setting UI in response to obtained configuration information may include inactivating an input unit of the electronic cover; paragraph 0354, inactivating input unit of electronic cover in response to whether contents is suitable; paragraph 0356, inactivating input unit of electronic cover in response to movement of the electronic cover; paragraph 0369, Hall sensor used to detect/determine cover is open/closed; i.e. the device may set a UI based on contents, such as a displayed application, device configuration information, where user is not authenticated, etc., including inactivating an input unit of the device cover, which may be a sliding cover, where the inactivated input unit may include a sensor, such as a Hall sensor, which detects whether the cover is open, closed, etc., such that the inactivating of the input unit/Hall sensor based on contents/application causes detection of the movement of the sliding cover to not be performed (because the detection cannot be performed if the sensor is inactivated) when at least some contents/application (i.e. other than a preset target interface, such as when displaying contents determined to be suitable/not suitable, or when displaying content related to authentication data) are displayed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Park, Defazio, Clements, Bai, and Oh in front of him to have modified the teachings of Park (directed to a device and method for controlling a flexible/extendable display, including by performing various application-related actions depending on display state), Defazio (directed to a portable electronic device and method of providing access to an application), Clements (directed to a system and method for generating predictions), and Bai (directed to an application display method and related products, such as application display based on usage frequency), to incorporate the teachings of Oh (directed to a device and operating method for activating and inactivating various interfaces, input units, and output units, including sensors for detecting device sliding cover state) to include the capability to, when content other than the preset target interface is displayed, or when the device is in a locked, unauthenticated state, inactivate an input unit, such as a sensor for detecting a sliding cover opening or closing, such that no detection of the sliding cover of the movement can be performed.  One of ordinary skill would have been motivated to perform such a modification in order to address problems and disadvantages in prior art systems, and to provide advantages, by setting a user interface based on an electronic cover, extending the display of contents using output unit mounted on the cover, enabling input for a specific operation using input mounted on the cover, and improving a display method as described in Oh (paragraphs 0003-0008, 0013).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Choi et al. (US 20100056222 A1) teaches a sliding cover device which displays different applications based on the sliding state of the device and where at least one of the applications is a game application (e.g. paragraph 0086, Fig. 7).
Nurmi et al. (US 20090154082 A1) teaches a device including a slidable element connected to the device body, where views corresponding to different applications are displayed based on the position to which the element is slid (see e.g. Figs. 2 and 3, tables 1 and 2, and associated textual description).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179